DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 3, 12, 14-15, 18, and 21-22 are canceled.
Claims 1-2, 4-11, 13, 20, and 23-25 are withdrawn.
Claims 16-17 and 19 are under examination.

Objections Withdrawn
Specification
The objection to the disclosure for containing an embedded hyperlink and/or other form of browser-executable code is withdrawn in view of Applicant’s amendments. 

The objection to the title of the invention is withdrawn in view of Applicant’s amendments.  

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 16-17 and 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s arguments and the fact that Applicant does possess the pooled blood samples and states methods of denaturation and hydrolysis to arrive at the samples of instant claims.  

The rejection of claims 16-17 and 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement is withdrawn in view of Applicant’s arguments and data discussed therein.

Claim Rejections - 35 USC § 103
The rejection of claims 16-17 and 19 under 35 U.S.C. 103 as being unpatentable over Bourinbaiar (US2010/0310656, published 12/09/2010) in view of Economou (WO01/58922, published 08/16/2001), Segura Puello (US2013/0045235, published 02/21/2013), and Shibolet (Oncology, Vol. 66, Pg. 323-330, 2004, on IDS) is withdrawn in view of Applicant’s amendments.

Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 16-17 and 19 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Applicant’s Arguments:  Claim 16-17 and 19 stand rejected under 35 U.S.C. § 112(b) as allegedly indefinite. Applicant respectfully traverses the rejection.

The Examiner alleges it is not clear if the metal must be bound to the tumor antigen only or to both the tumor antigen and alloantigen. Further, the Examiner alleges that the specification provides two descriptions of the scope of the term “alloantigen”, thus rendering the term indefinite. Applicants respectfully disagree.
Additionally, the Examiner states the term “alloantigen” is also indefinite because the definition of the term in the specification as filed contains a narrow limitation (e.g. a person) and a broad limitation (e.g. other species, specifically human), and because the broad limitation and narrow limitation have the same definition, the term is indefinite. Applicants respectfully disagree.
Thirdly, the Examiner alleges with the recitation of the phrase “from pooled blood”, it is not clear if only one or both the tumor antigen and alloantigen may need to be from the pooled blood, thus rending the pending claims indefinite. Applicants respectfully disagree.
As currently amended, Claim 16 indicates that the metal is bound to both the antigen and the alloantigen, and indicates that both the antigen and alloantigen are present in the pooled blood of donors.
With respect to the following excerpt on page 14 of the specification as filed: “As used herein the term “allogeneic antigen” or “alloantigen” refers to an antigen which has individual characteristics specific to one person and these are not same in another individual of the same species such as humans for example”, Applicants are not stating that the alloantigen is from another species. Rather, as would be apparent to one of skill in the art, Applicants are simply describing that an alloantigen from one member of a species (e.g. a first human) is an antigen that has individual characteristics and that an alloantigen from another member of the same species (e.g. a second human) is an antigen that may have individual characteristics that differ from the alloantigen of the first human. For at least these reasons, Applicant respectfully requests withdrawal of the rejection. 35 U.S.C. § 112(b).
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive with respect to the issue below.
The claims still recite alloantigen which, by definition, adds broad and narrower limitations of the same claim element into the claims rejected above for the reasons of record.  In addition, there are multiple interpretations of the term in the disclosure. 
Applicant failed to address the presence of multiple interpretations of the term.  Thus, for the reasons of record, this rejection must stand.
Applicant did argue that the definition on page 14 is not indefinite.
This is not persuasive since the claims are not drawn to treating only human subjects.  Yet, based on the definition, the alloantigen can be only from a person or from another species, including humans.  This is the source of the indefiniteness.  Thus, the claims remain rejected here.  
Applicant may consider making all subjects in the instant claims human subjects.

New Objections
Specification
The amendment filed 02/24/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The article added to page 13 was not originally incorporated by reference since the hyperlink provided is non-functional.  Thus, addition of the reference is new matter and incorporating its materials is also new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 16-17 are objected to because of the following informalities:  These claims recite “at least denatured” which should be amended to “at least one denatured” where appropriate.  
Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claims 16-17 have been amended to recite wherein the alloantigen contains sites of polymorphism.  Claim 19 depends on claim 17 and so also carries this new limitation.
However, the examiner finds no contemplation of said alloantigen having to have more than one site difference between another related sequence, nor that said difference specifically has to be a polymorphism.  The definition of alloantigen on page 14 of the specification calls for individual characteristics but not necessarily mutations in the alloantigen sequence.  A difference in glycosylation pattern may suffice, for example.  The specific term polymorphism is not used in the original claims or specification.
The term polymorphism, as shown in the attached office action appendix, refers to genetic variation within a population.  Thus, on the protein level, this would require a difference in amino acid sequence.  Such mutation is not taught in the original disclosure here to be present in the alloantigen.  Thus, the claims as amended all contain new matter and are rejected here.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bourinbaiar (US2010/0310656, published 12/09/2010, previously cited) in view of Economou (WO01/58922, published 08/16/2001, previously cited), Segura Puello (US2013/0045235, published 02/21/2013, previously cited), Shibolet (Oncology, Vol. 66, Pg. 323-330, 2004, on IDS), and Minchiotti (Eur. J. Biochem., Vol. 247, Pg. 476-482, 1997, previously cited).
Applicant’s Arguments Pertinent to the New Ground of Rejection:  Claims 16-17 and 19 stand rejected under 35 U.S.C. § 103 as allegedly unpatentable over Bourinbaiar in view of Economou, Segura Puello, and Shibolet. Applicant respectfully traverses the rejection. 
The Examiner states Bourinbaiar teaches an immunogenic oral composition comprising a metal bound to a hydrolyzed, denatured antigen and a hydrolyzed, denatured alloantigen for use in immunotherapy, though the Examiner acknowledges Bourinbaiar does not teach use of AFP as the target antigen nor treatment of cancer with a composition similar to their immunogenic composition.
The Examiner alleges Economou teaches methods of treating cancer in a mammal wherein the cancer cells express at least part of an alpha fetoprotein, wherein the method comprises creating an immune response in the mammal to the various parts or epitopes of the alpha fetoprotein. The method described in Economou can be used to treat hepatocellular carcinoma (HCC, liver cancer) and employs subcutaneous injection of an adenoviral vector carrier (page 6, line 13-15) and/or complete Freund’s adjuvants (page 10, line 2-3). The Examiner points out that Economou notes that patients with HCC have AFP in serum at extremely high levels and thus the Examiner alleges pooled blood of patients suffering from HCC will contain both albumin and AFP as the antigen and alloantigen, respectively.
One of skill in the art realizes that AFP is a surrogate marker present in blood that may be used to indicate the severity of a tumor or the extent of cancer progression. In the present invention, AFP is only factor for determining cancer progression, in addition to tumor size, survival rates, etc. While the present invention involves measurement of AFP levels, the focus of the present invention is not based on administering AFP to a subject in order to illicit an immune response and treat cancer. Instead, the focus of the present invention involves using hydrolyzed blood samples that contain many macromolecules, including a large number of other tumor antigens and other proteins, in addition to AFP, for the treatment of cancer.
For at least these reasons, Applicant believes the present invention is non-obvious in view of Economou.
The Examiner alleges Segura Puello teaches an autologous biological cancer vaccine, which is obtained from overexpressed protein in the serum of cancer patients to which adjuvants have been added.
Applicant asserts that the present invention is non-obvious over Segura Puello, which teaches an autologous biological vaccine for treating cancer that comprises an attenuated virus DNA of a type of parvovirus (PCV-2). In contrast, the present invention relates to vaccine antigens in metal carriers that are delivered by an oral route to the mucosal surface. The characteristics of a vaccine consisting of an attenuated virus and an oral vaccine differ significantly. A vaccine containing an attenuated virus must be administered by injection and storage of this type of vaccine often requires refrigeration or other special considerations. In contrast, an oral vaccine is a tablet which may be self-administered and which 1s usually stable at ambient conditions.
Segura Puello does not teach the use of an oral composition for treating cancer. Instead, it teaches using proteins which have been added immunological adjuvants such as attenuated virus DNA and amino acids in order to cause an immune response (abstract, line 5-9). Furthermore, the composition as described in Segura Puello is an injectable vaccine composition that is distinct from the present oral composition vaccine that does not require adjuvants and virus DNA.
For at least these reasons, Applicant believes the present invention is non-obvious in view of Segura Puello.
The Examiner alleges Shibolet evaluates the effect of oral immune regulation toward HCC-associated antigens on growth of HCC and found that oral immune regulation towards the HCC extracted proteins induced complete tumor suppression in recipient mice.
Applicant asserts the teaching in Shibolet is based on the well-known principle that one could treat cancer by stimulating natural killer (NKT) cells. Shibolet describes a process of immune modulation by feeding HCC-extracted proteins or HBV antigens. The method of treating cancer described in Shibolet is completely different from the method of treatment described in the present invention.
For at least these reasons, Applicant believes the present invention is non-obvious in view of Shibolet.
That one of ordinary skill at the time of invention, presented with Bourinbaiar, Economou, Segura Puello, and Shibolet, could have combined them is not enough; it does not imply motivation to select those references and combine them to arrive at the claimed invention. See Belden Inc. v. Berk-Tek LLC, 805 F.3d 1064, 1073 (Fed. Cir. 2015) (“[O]bviousness concerns whether a skilled artisan not only could have made but would have been motivated to make the combinations or modifications of prior art to arrive at the claimed invention.”) (citing JnTouch Techs., Inc. v. VGO Communications, Inc., 751 F.3d 1327 (Fed. Cir. 2014)).
As such, the teachings of these cited references individually, or in combination, are not sufficient to render the claims obvious, except by hindsight reconstruction analysis based on Appellant’s own disclosure. Such hindsight reconstruction analysis is impermissible. See MPEP 2142.
For at least these reasons, Applicant respectfully requests withdrawal of the rejection.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Applicant argues that their invention is based on use of many tumor antigens from blood, not just AFP.  This argument is not commensurate in scope with the claims which require only a single tumor antigen.  Thus, the argument is not persuasive.
Also, Applicant argues the references individually.  However, this cannot obviate a rejection based on the combination of multiple references.  No one reference need teach the entire invention.  Each reference is also valid for the facts they provide to the obviousness argument. Therefore, Applicant’s arguments against each reference’s defects are not persuasive since combined there are no teachings of the instant claims untaught by the combination.
It is acknowledged that Applicant identifies the teachings of Shibolet as well-known principles.  
Applicant then alleges that no motivation was provided to combine the references.  This incorrect.  See the previous rejection and the new rejection below for motivations to combine the art cited.  Since all teachings used to render the claims obvious come from the prior art, no impermissible hindsight has been used.
Applicant’s arguments are thus not persuasive and the new rejection below that addresses Applicant’s amendments is made.
New Ground of Rejection: Bourinbaiar teaches compositions useful for immunotherapy (Abstract).  Their invention comprises a solid oral composition comprising a therapeutically effective amount of a partially hydrolyzed antigen (0019). Methods of such hydrolysis are taught (0043). This partially hydrolyzed antigen is derived from a body fluid of a donor (0019).  The composition is derived from fluids like blood (0026 and 0047).  They discovered that when antigens such as those found in blood of patients are partially hydrolyzed, they acquire biological activity in terms of inducing more favorable clinical outcome when administered to patients (0042). Whole blood is treated with an acid or alkali for hydrolysis of the antigen (0048).  Samples to be partially hydrolyzed can be pooled, meaning from multiple subjects (0048).  Under these conditions, acid reacts with proteins or alloantigens present in the blood and the proteins are partially hydrolyzed and reduced to smaller fragments, which by definition are partially hydrolyzed proteins (0048).  Thus, both target antigen and alloantigen can be derived from pooled blood.  Preferably, the ideal ratio of partially hydrolyzed antigens and alloantigens is one that is found naturally in blood (0071).  Thus, it makes sense to take both antigen and alloantigen from blood as both can be found there and this will maintain the ideal ratio taught.  The solid oral composition is conveniently made into a pill or tablet (0019 and 0022).  Their composition provides several advantages to include stability for years and can withstand storage at ambient (room) temperatures without any deleterious effect on activity (0062).
The composition further comprises an alloantigen embedded into a matrix such as metal salt (0019).  The alloantigen can be a human alloantigen, preferably heat-treated (interpreted as denatured owed to the instructions/temperatures used therefore at 0024), and the composition comprises a divalent metal salt matrix (0021).  A preferred embodiment of antigen/alloantigen composition is one in which the alloantigen is also partially acid-hydrolyzed (0021). The alloantigen is meant to be immunogenic (0036 and 0071). The alloantigen can be albumin (0071), which is well-known to be found in blood and would be since they teach taking alloantigen from blood as discussed above. The immunogenic antigens can be proteins (0044). The source of the antigen used can be a tumor (0047).  Thus, their composition and methods can target tumors. The composition of the antigen and alloantigen, while still in solution, can be precipitated with a metal or alkaline metal hydroxide to form a salt (0050).  The antigens (tumor and alloantigen) then become embedded within the matrix of solid matter (0050).  This creates metal bound antigens and alloantigens as in instant claims since this process mirrors that used in the specification as evidenced by page 18. The solid mass is then dried in an oven by heating preferably at about 100 to 120 degrees Celsius (0050), which will clearly also heat-denature both antigens since these temperatures are at or above water’s boiling point.  The metal salt used can contain magnesium and be magnesium hydroxide (0052-0053). The composition can be administered with an immune adjuvant (0069).  
Their invention relates to methods of using their composition as well (0020).  They teach a method of treating a patient comprising the step of administering a therapeutically effective amount of the partially hydrolyzed antigen (0028).  They teach a method of eliciting a cellular immune response in a subject comprising administering to the subject a therapeutically effective amount of a selected molecule embedded into metal matrix of the invention (0029).  Oral administration is obvious since their compositions are designed for such administration route.
Thus, Bourinbaiar teaches an immunogenic oral composition comprising a metal bound to a hydrolyzed, denatured antigen and a hydrolyzed, denatured alloantigen for use in immunotherapy.  They also teach methods of treating patients with the same.
Bourinbaiar does not teach use of AFP as the target antigen nor treatment of cancer with a composition similar to their immunogenic composition.
This deficiency is remedied by the references below.
Economou teaches methods of treating cancer in a mammal wherein the cancer cells express at least part of an alpha fetoprotein at their surface (Abstract).  Said method comprises creating an immune response in the mammal to the alpha fetoprotein (Abstract).  In a preferred embodiment, the step of creating an immune response comprises administering to the mammal one or more compositions including a peptide comprising at least part of the alpha fetoprotein (AFP) amino acid sequence (Pg. 2, Paragraph, second).  The method can be used to treat hepatocellular carcinoma (liver cancer) in a human in which said cancer cells express at least part of an alpha fetoprotein on their cell surface (Pg. 2-3, Paragraph, spanning).  The composition used can comprise and adjuvant (Pg. 4, Paragraph, second full and claims 19-20).  Economou also notes that patients with HCC have AFP in serum at extremely high levels (Pg. 14, Paragraph, second full).  Thus, pooled blood of patients suffering from HCC will contain both albumin an alloantigen above in Bourinbaiar and a target HCC antigen AFP.  This is obvious to one of ordinary skill in this art.  
Therefore, it is clear to one of ordinary skill in this art that AFP peptides can be used to create an immunogenic composition against HCC.
Taking the AFP from blood is also not new to this art.
Segura Puello teaches an autologous biological cancer vaccine and methods of preparing the same (Abstract).  Their vaccine is obtained from overexpressed protein in the serum of cancer patients to which adjuvants have been added (Abstract).  They teach that in the serum of cancer patients are found between 70% and 90% of overexpressed tumor proteins (0029).  Their vaccine reactivates the immune system and blocks the metastases in early stages of cancer and elicits an immune response against tumor cells (0030).  AFP can be the tumor associated antigen used (0090).  The tumor associated antigen is obtained from a treatment performed on the cancer patient’s blood which includes several steps and depends on the type of cancer had (0094 and Example 1 at 0105-0113).  
Thus, the references above make clear that both albumin and AFP can be taken from the blood of cancer patients and used to produce an immunogenic composition against cancer, including HCC specifically as taught by Economou.
It is also not new to this art to use orally available peptides to treat HCC.
Shibolet evaluates the effect of oral immune regulation towards HCC-associated antigens on growth of HCC (Abstract).  Mice were fed HCC-extracted proteins or bovine serum albumin (Abstract).  They found that oral immune regulation towards the HCC extracted proteins induced complete tumor suppression in recipient mice (Abstract).  This correlated with increases in T cell ratios (Abstract).  They conclude their method enhanced the anti-tumor immune response (Abstract).  
Taken together, it would have been obvious before the filing of the instant application to one of ordinary skill in this art to produce an immunogenic composition comprising metal-bound denatured, hydrolyzed AFP and metal-bound denatured, hydrolyzed alloantigen such as serum albumin, since Economou teaches that AFP is a functional target antigen/immunogen for the treatment of liver cancer/HCC and Bourinbaiar teaches similar oral immunogenic compositions comprising target antigens and alloantigens.  It would have been clear to one of ordinary skill in this art that the presence of the alloantigen would support enhancing an immune response against the composition since alloantigens are immunogenic as discussed supra.  It would be equally obvious to use an adjuvant in said composition to further enhance the desired anti-tumor immune response to a therapeutic level.  Importantly, one of ordinary skill in this art would be drawn to the oral route of administration possible with the metal-containing composition of Bourinbaiar since oral compositions have the advantages of ease of use as well as enhanced patient comfort during use compared to compositions requiring needle injection, for example. Also, one of skill would have been drawn to the composition stability of the compositions of Bourinbaiar, which facilitates their use in the clinical over time. The obvious composition would provide one of ordinary skill in this art with said advantages and a high expectation of success in treating liver cancer/HCC in a patient via redirecting a patient’s immune system to target the AFP-producing liver cancer cells. A reasonable expectation of success in getting both AFP and serum albumin from pooled HCC patient serum is had by one of ordinary skill in this art owed to all teachings above and knowledge that both are present in HCC patient serum.  Pooling blood from multiple patients would obviously provide the benefit of improving yield of both denatured, hydrolyzed proteins since a larger blood volume would be used in the composition production process.  In addition, use of pooled blood versus single patient blood is simply substituting one blood source for another to yield predictable results as both will have AFP and serum albumin.  Equally, a reasonable expectation of success is had at treating HCC with the obvious oral composition with metal-bound AFP/albumin in view of the successes of Bourinbaiar at using their compositions and Shibolet which treats HCC via orally administered HCC tumor associated antigens. 
With respect to claims 17 and 19, the preambles of inducing an anti-inflammatory immune reaction are not given weight as the active steps of the claims can stand alone and the preambles recite only the intended outcome of the method steps positively recited.  Yet, even if the preambles were given weight.  Applicant teaches HCC is an inflammatory disease (Pg. 1, Paragraph final of Specification).  Thus, treating HCC via induction of an immune response against AFP will induce an anti-inflammatory immune reaction in the subject treated with the obvious method above.  
With respect to use of an alloantigen with polymorphisms, Bourinbaiar teaches that the alloantigen used should be different that the treated patient’s version, “non-self” (0035-0036).
However, they do not teach that said alloantigen should have a polymorphism, which would be understood by one of ordinary skill in this art to be an amino acid mutation not found in the same protein of the treated patient.  In other words, some albumins used in the immunogenic composition should have point mutations compared to the albumin of the treated patient.
This would have been obvious to one of ordinary skill in this art as use of identical albumins to the treated patient would not lead to an immune response, said albumin being seen as “self”.  Thus, to be immunogenic, there must be a structural difference and a polymorphism could be said difference based on the prior art.
Minchiotti teaches that there are more than 100 different genetic variants of human serum albumin (Abstract and Pg. 476, Column 1, Paragraph, first).  Some of these variants comprise only single-point mutations such as in the case of Tregasio, Bergamo, and Maddaloni (Abstract) but there are at least 49 such single-point variants (Pg. 476, Column 1, Paragraph, first).   Therefore, the rest of the albumin protein sequence is identical to wild-type in these cases.  Fragments from these wild-type regions would not be expected to be immunogenic on their own owed to being seen as self by the patient’s immune system.    Thus, it is obvious to use an albumin in the composition that differs from the target patient’s albumin so that it will be immunogenic.  Use of pooled blood samples as a source of said albumin will facilitate this as, based on Minchiotti, there are several albumin mutant variants known in humans.  This will cause the albumin to meet the alloantigen criteria of Bourinbaiar above, to be immunogenic.  
Thus, the combined teachings above clearly render the instant claims obvious.  

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642